IN THE SUPREME COURT OF THE STATE OF DELAWARE

JOHN A. MCCLOSKEY, personally              §
and as Executor of the Estate of           §      No. 568, 2014
Edward McCloskey, and THE                  §
ESTATE OF EDWARD                           §      Court Below: Court of
MCCLOSKEY,                                 §      Chancery of the State of
                                           §      Delaware
         Respondents-Below,                §
         Appellants,                       §      C.A. No. 6061-AGB
                                           §
         v.                                §
                                           §
RICHARD A. MCCLOSKEY,                      §
                                           §
         Petitioner-Below,                 §
         Appellee.                         §
                                           §

                             Submitted: April 29, 2015
                             Decided:   April 29, 2015

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                     ORDER

         This 29th day of April 2015, the Court, upon consideration of the

record in this case, has concluded that this appeal should be affirmed on the

basis of and for the reasons assigned by Master LeGrow in her well-

reasoned report issued on April 24, 2014,1 and the Court of Chancery in its

well-reasoned Memorandum Opinion issued on September 3, 2014.2



1
    McCloskey v. McCloskey, 2014 WL 1824712 (Del. Ch. Apr. 24, 2014).
2
    McCloskey v. McCloskey, 2014 WL 4364469 (Del. Ch. Sept. 3, 2014).
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment

of the Court of Chancery is AFFIRMED.

                                  BY THE COURT:
                                  /s/ Leo E. Strine, Jr.
                                  Chief Justice